Citation Nr: 1000563	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post 
operative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1967 to March 
1968 and from October 1972 to January 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

Historically, the Board remanded this case in March 2005 for 
compliance with VA's duty to notify and assist obligations, 
and for a urological consultation examination.  In January 
2006, the Board remanded this case for records associated 
with the appellant's monetary award under the Federal Tort 
Claims Act (FTCA) and a VA medical opinion.  In July 2008, 
the Board again remanded this case for a copy of the FTCA 
settlement agreement.

In March 2008, the Board obtained an independent medical 
expert opinion.  A copy of the opinion is associated with the 
claims folder.

In September 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder


FINDING OF FACT

Post operative residuals of prostate cancer are not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in diagnosing or treating prostate cancer, and are 
not the result of an event that was not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for post operative residuals of 
prostate cancer have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The record shows that VA received a claim for compensation 
based on 38 U.S.C.A. § 1151 in March 2002.  In May 2002, the 
RO sent the appellant a letter informing him that VA had a 
duty to notify and assist pursuant to VCAA.  VA failed to 
inform the appellant at this time of the requirements for 
establishing entitlement to the benefits sought and the types 
of evidence that would assist.  The RO denied the claim in 
November 2002.  Thereafter, in March 2005, VA issued the 
appellant a letter that informed him of what the evidence 
must show to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  VA also advised the appellant of what information 
or evidence was needed from him, the evidence received or 
obtained, and the evidence VA was obligated to obtain on his 
behalf.  In a letter dated September 2006, VA notified the 
appellant that information related to his FTCA suit had been 
requested, but could not be obtained as this information was 
privileged.  VA notified the appellant that a medical opinion 
had been requested and informed him of the evidence obtained, 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in 
this matter.  Notice of the disability rating and effective 
date elements of his claim was also provided at this time.  
In August 2008, VA requested a copy of the FTCA settlement 
agreement from the appellant.  His representative informed VA 
in September 2008 that the appellant had not received a copy 
and that his attorney has since died.  Electronic 
correspondences dated January 2009 from VA Regional Counsel's 
office is associated with the claims folder.  This shows that 
VA destroyed the signed tort settlement agreement after the 
required preservation period had expired; it is noted that 
there was an indication in the electronic folder on this 
Veteran that he was paid $15, 000 for release from all claims 
for alleged negligence involving VA's delayed prostate cancer 
diagnosis and treatment.

On review, the Board finds that the VCAA letter sent to the 
appellant in March 2005 and September 2006 essentially 
complied with statutory notice requirements as outlined 
above.  VA notified the appellant of the evidence obtained, 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in 
this matter.  Notice of the disability rating and effective 
date elements was also provided.

The Board acknowledges that fully compliant VCAA notice was 
provided only after the initial rating decision.  The U.S. 
Court of Appeals for the Federal Circuit previously held that 
any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error 
did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in June 2007 and March 
2009.  VA issued Supplemental Statements of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded 
due process of law.  The appellant has not been deprived of 
information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the appellant 
has been represented throughout his appeal by an accredited 
veterans service organization.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  The appellant testified before the undersigned in 
September 2009 and a copy of the transcript is associated 
with the claims folder.  Additionally, VA afforded the 
appellant an examination and obtained medical opinions on his 
behalf.  The recent VA examination is adequate as it reflects 
a pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion 
supported by a medical rationale.  Also, the VA opinions are 
adequate as they reflect a thorough review of the medical 
records and opinions supported by a medical rationale.  The 
adequacy of the examination and opinions has not been 
challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Compensation Based on 38 U.S.C.A. § 1151

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (a) carelessness, negligence, lack 
of proper skill, error in judgment, or other instances of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004.  A 
review of the record reveals that the appellant's claim for 
compensation benefits was received in March 2002.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, what is required is 
actual causation, not the result of continuance or the 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
failure to follow medical instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or information caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's, or in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or several instances 
involved in VA's part in furnishing hospital care, medical or 
surgical treatment, or examination.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32, 38 C.F.R. § 3.361 (d).



Factual Background

A review of the record reflects that the appellant has a 
medical history significant for long standing poly substance 
abuse.  VA hospital records show that he was admitted for 
alcohol intoxication and suicidal ideation on July 6, 1994.  
During his in-patient status, urology services examined the 
appellant for symptoms of polyuria, urgency, and frequency on 
July 18, 1994, at the request of the primary team and 
nephrology.  The diagnosis was probable prostatitis and a 30-
day course of antibiotics was recommended.  Digital rectal 
exam was normal.  The instructions from the urology consult 
were for the patient to follow-up in urology in 3-months 
time.  Lab findings dated July 28, 1994, showed an elevated 
PSA (prostate specific antigen) level of 6.1 ng/ml.  Several 
days later, urinalysis findings showed possible infection.  A 
repeat PSA was performed on September 7, 1994, which showed 
PSA as 4.1 ng/ml.  The record reflects that this is an 
elevated PSA for a 42 year old.  The next day the appellant 
was discharged.  Instructions from the admission suggest that 
the patient follow-up in urology clinic as had been outlined 
in the urology consult.  The record reflects that the 
appellant did not follow-up with urology as directed.

VA treatment records reflect that the appellant was admitted 
to a VA Domiciliary facility in St. Louis, Missouri, in 
January 1998 for chemical dependency and psychiatric 
problems.  These records show complaints of erectile 
dysfunction on January 2, 1998, and that there were labs 
along with a pending genitourinary (GU) consult pending.  A 
PSA of January 5, 1998, was elevated at 6.2 ng/ml.  On 
January 9, 1998, the appellant requested a testosterone level 
for impotence; the plan was "consult" to PT.  A 
testosterone level drawn on January 12, 1998, was 2.5 ng/ml.  
On February 10, 1998, the appellant complained of frequency 
of voiding for about 2 days.  A urinalysis and urine culture 
was planned.  The appellant was discharged from the 
domiciliary in May 1998.  The record shows that he shortly 
thereafter relapsed into drug use and made his last contact 
with the domiciliary social worker in August 1998.

VA hospital records show that seven months later, in March 
1999, the appellant was admitted for substance abuse and 
reentered domiciliary care on April 5, 1999.  An enlarged 
prostate was found.  An April 9, 1999, PSA was 12.2 ng/ml.  
On evaluation by the urology clinic, he was advised to 
undergo a transrectal ultrasound guided prostate biopsy.  
This biopsy was performed on May 12, 1999.  Pathology showed 
a diagnosis for prostate cancer with a Gleason sum 2+2 and 
clinical state T1c (nonpalpable disease).  His staging 
evaluation was negative after exhaustive examination of a 
lesion in his lung, and negative bone scan.  A radical 
prostatectomy and radiation therapy were offered.  Instead, 
the appellant opted to observe his cancer and reportedly 
tried some herbal remedies until he developed urinary 
retention with a subsequent traumatic placement of a Foley 
catheter.

On November 2, 1999, the appellant underwent radical 
retropubic prostatectomy.  The operative notes show that a 
unilateral nerve-sparing procedure was performed.  Pathology 
showed "moderately differentiated" adenocarcinoma of the 
prostate with peri-neural invasion, "stage pT2 N0 Mx."

The record reflects that the appellant had an unremarkable 
post operative course and an undetectable PSA for about 2 
years following surgery.  Post operatively the appellant had 
significant incontinence and erectile dysfunction; erectile 
dysfunction is noted to predate surgery by many years.  The 
appellant subsequently developed a PSA recurrence and began 
androgen deprivation therapy in 2001.  The record shows that 
orchiectomy was declined and that the appellant opted for 
Casodex and was later switched to Zoladex.

In November 2002, a VA examiner prepared an opinion based on 
review of the claims folder and electronic records from John 
Cochran Hospital in St. Louis.  Urology notes from 1994 were 
unavailable for review.  The documented medical history was 
summarized.  The physician determined that appropriate 
action, a urology consult and biopsy, was taken by VA medical 
staff in 1999 based on the laboratory findings showing that 
the PSA was 6.1 and 6.2 in 1994 and 1998, respectively, and 
then jumped to 12.2 in 1999.  The physician noted that the 
appellant delayed intervention from May 14, 1999, to November 
2, 1999, when he underwent radical prostatectomy.  The 
physician also noted that the appellant had residual 
incontinence, a normal complication of the surgery, and 
indicated that "There would be no difference in the 
residuals [of radical prostatectomy] if his diagnosis was 
made at an earlier date."  The physician cited references to 
include Nobles Textbook of Primary Care Medicine and Walsh 
Campbell's Urology.

In November 2006, a VA examination was conducted.  The report 
of examination includes a summary of the appellant's 
documented medical history and clinical findings from the 
current examination.  The examiner noted the documented PSA 
levels and indicated that the elevated PSA level in July 1994 
was possibly due to prostatitis and that he was instructed to 
return to the urology clinic in 3 months, but did not follow-
up.  The diagnoses included prostate cancer, status post 
radical retropubic prostatectomy with bilateral pelvic lymph 
node dissection, now with evidence of metastatic diseases.  
The examiner noted that the appellant was on hormone therapy.  
The other diagnoses were impotence, urinary incontinence, and 
depression and polysubstance abuse.  The examiner opined that 
impotence was "not likely secondary" to prostate cancer 
surgery given complaints and treatment for erectile 
dysfunction prior to the surgery.  However, the examiner 
determined that urinary incontinence was "likely secondary" 
to prostate cancer surgery as this is a well-known 
complication.  The examiner lastly reported that depression 
was as "likely as not likely" a residual of prostate 
cancer, whereas substance abuse is not since it is shown as 
early as 1993 and predates his diagnosis and treatment for 
prostate cancer.  On review of the medical record, the 
examiner concluded that "Because it did not appear to be the 
fault of the VA personnel for diagnosing the patient with 
prostate cancer late, the patient did not incur any 
additional disability as a result of this failure."  After 
reviewing the documented medical history and treatment 
course, the examine stated that "It is my opinion that there 
was no evidence of carelessness, negligence, lack of [sic] 
proper skill, error in judgment, of fault on the part of the 
VA medical personnel, and not diagnosing the prostate cancer 
in the veteran prior to May 1999."

An independent medical expert opinion dated March 2008 
reflects a review of the medical records associated with the 
claims folder.  The documented medical history was summarized 
in the report, including the elevated PSA findings.  
Regarding the appellant's 1994 VA treatment, the physician 
indicated that there was no clear documentation of 
administration of the antibiotics; but presuming that the 
appellant received antibiotic treatment, this was appropriate 
therapy.  The physician indicated that this was the accepted 
standard of care approach to an elevated PSA, particularly if 
the appellant is having symptoms at the time of evaluation.  
He elaborated that a PSA that persists above 4.0 ng/ml in an 
African-American as young as the appellant was at that time, 
should prompt an offer of a prostate biopsy.  The physician 
noted that, as the appellant did not follow-up as had been 
advised, there was no offer of biopsy.  The physician further 
noted that "It would be incumbent upon the medical team to 
make sure the patient understands the concerns about possible 
cancer, and not simply to follow-up because of his urinary 
symptoms which were presumably improved by antibiotic 
therapy."

Regarding the appellant's VA domiciliary care in 1998, the 
independence medical expert indicated that, although the 
appellant had three genitourinary complaints within 2 months, 
with two of these after PSA was performed, the medical record 
showed no acknowledgement thereof or urology consultation 
provided therefor.  In the physician's opinion, the appellant 
should have been provided a biopsy at that time in 1998.

Regarding the decision to begin androgen deprivation therapy, 
the independent medical expert stated that this was certainly 
reasonable when his disease recurred with a PSA doubling time 
of about 3 months or less, which is worrisome for aggressive 
disease.

As for the appellant's incontinence and erectile dysfunction, 
the independent medical expert stated that these are well-
known possible outcomes following radical retropubic 
prostatectomy.  He noted that the appellant had well-
documented erectile dysfunction predating his surgery.  He 
further noted that cancer control is the first priority in 
surgery and that a decision to spare or sacrifice a nerve 
bundle is an intraoperative decision.

Addressing the matter of whether any delay in the surgery 
impacted the appellant's functional outcome, the independent 
medical expert reported that "it is unlikely that any delay 
in his surgery which may or may not have occurred had any 
significant impact on his functional outcomes following 
surgery."  The physician indicated that, during the 15 month 
period from January 1998 to April 1999, the appellant's PSA 
has significantly increased but he could not conclude that 
the "window of cure" was lost during the interval as it is 
unknown whether the rapid increase in PSA is a sign of 
ensuing aggressive disease or a manifestation of established 
aggressive and /or advanced disease.  The physician stated 
that this was further complicated by the fact that the 
appellant delayed his own intervention by about 6 months by 
refusing to undergo surgery when it was first suggested to 
him following his biopsy.

Analysis

The appellant contends that VA misdiagnosed or failed to 
diagnose prostate cancer prior to April 1999 on the basis of 
elevated PSA levels.  He specifically alleges that due to the 
late diagnosis, he now has metastic cancer and, as a result 
of radical prostatectomy, he is incontinent and impotent.  At 
his hearing, his representative noted that VA medical staff 
did not explain to the appellant the medical implications of 
having an elevated PSA in 1994 and suggested that had VA done 
so, then the appellant may have had his follow-up with 
urology as directed.  He also suggests that the appellant was 
possibly misdiagnosed with prostatitis in 1994 and that he 
was never actually provided antibiotic therapy as this is not 
documented in the medical record and the appellant denied 
having had antibiotic treatment.  The representative also 
asserts that VA medical staff should have scheduled the 
appellant for a follow-up examination when he relocated to 
St. Louis in 1994.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for benefits under the provisions of 38 U.S.C.A. § 
1151 and 38 C.F.R. § 3.361.  The competent evidence of record 
shows that the appellant has no additional disability 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in diagnosing or  treating the appellant for 
prostate cancer, and is not the result of an event that was 
not reasonably foreseeable.

Initially, the Board notes that the Board assigns greater 
probative value to the medical opinions of record than to the 
opinions of the appellant and his representative.  In some 
circumstance, lay evidence constitutes competent evidence to 
establish a medical fact, such as hearing loss or pain.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  However, here, the 
Board finds that the question of whether the appellant has 
additional disability in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment or surgery, or due to an event not 
reasonably foreseeable is a complex medical issue that is 
beyond the realm of a layman's competence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

The competent evidence in this case reflects that the 
appellant has residual disability associated with prostate 
surgery.  The VA treatment records and the medical opinions 
show that he has incontinence, but not impotence, related to 
radical prostatectomy.  The medical opinions of records are 
in agreement and further show that incontinence is a well-
documented residual of the surgery performed.  As such, it is 
an event not reasonably unforeseeable.  Regarding impotence, 
the medical record shows that this predated diagnosis and 
treatment for prostate cancer, including surgery, and the 
medical opinions of record reflect that it is not a residual 
of prostate surgery.  Reliable evidence to the contrary has 
not been presented.  The appellant's assertion that his 
dysfunction started after treatment is inconsistent with the 
record and is not credible.

Regarding the allegation that delayed intervention caused the 
appellant to have a more aggressive type of prostate cancer 
than he might not have otherwise had, which impacted his 
treatment options, the Board finds this argument without 
merit.  First, the appellant and his representative speculate 
that the appellant had early prostate cancer in 1994 that was 
misdiagnosed as prostatitis.  However, this is not borne out 
by the objective record.  The medical findings from 1994 show 
normal digital examination and, although his PSA was 
elevated, the independent medical expert indicated that 
antibiotic treatment was an appropriate therapy for 
prostatitis.  The competent evidence of record shows no 
indication that the appellant was misdiagnosed with 
prostatitis in 1994.  While there is some question as to 
whether he received antibiotic therapy, as it is not clearly 
documented and the appellant denied such treatment, the 
competent evidence shows no indication that any possible 
absence of antibiotic treatment played a role in his 
subsequent diagnosis and treatment for prostate cancer.  
Second, even had prostate cancer been diagnosed in 1994, the 
cancer stage and type can only be speculated as to at this 
time, as well as, the treatment preferences in hindsight by 
the appellant.  As such, to postulate that the appellant has 
a more aggressive form of cancer because of delayed diagnosis 
or treatment is pure speculation without support in the 
record.  The Board notes that in this case the appellant did 
not follow-up for his urological consultation as instructed 
in 1994 and that he later delayed surgical intervention by 
some 15 months after his diagnosis in 1998.  The independent 
medical expert opinion of March 2008 reflects that "it is 
unlikely that any delay in his surgery which may or may not 
have occurred had any significant impact on his functional 
outcomes following surgery."  The physician further stated 
that, although the PSA had significantly increased during 
January 1998 to April 1999, he could not conclude that the 
"window of cure" was lost during the interval as it is 
unknown whether the rapid increase in PSA is a sign of 
ensuing aggressive disease or a manifestation of established 
aggressive and /or advanced disease.  Regarding residuals of 
prostate cancer surgery, the November 2002 VA medical opinion 
also reflects that there would be no difference in the 
appellant's residuals had the diagnosis been made earlier.

The Board finds that there is no VA fault in not ordering a 
biopsy in 1994 as the appellant neglected to follow-up with a 
urology consult as instructed.  As the independent medical 
expert noted, there could be no offer of biopsy after 
antibiotic treatment as the appellant had not followed-up 
with medical care.

By contrast, the Board finds that there are instances of 
fault by VA medical staff in the record.  The independent 
medical expert determined that VA medical personnel in 1994, 
after seeing an elevated PSA level, should have ensured that 
the appellant understood the concerns about possible cancer 
and not simply to follow-up because of urinary symptoms.  
However, there is no indication that this occurred and, in 
fact, the appellant states that this did not happen.  The 
independent medical expert also determined that, during VA 
domiciliary care in 1998, VA medical personnel should have 
offered the appellant a biopsy given his documented 
genitourinary complaints after PSAs were performed.  However, 
this was not done.  Notwithstanding, none of these instances 
of negligence or carelessness are shown to be the proximate 
cause of the appellant's post operative residuals prostate 
surgery, and are not shown to have impacted his diagnosis or 
treatment for prostate cancer.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board sympathizes with the appellant and regrets that a 
more favorable decision could not be rendered on his behalf, 
but ultimately the Board is constrained by the evidence of 
record.


ORDER

Compensation under 38 U.S.C.A. § 1151 for post operative 
residuals of prostate cancer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


